 1
 2
 3
 4                                                                     O
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   DONELL HATCHER,                              Case No. 2:19-cv-07498-VBF-KES
12                Petitioner,
13          v.                                  ORDER ACCEPTING REPORT AND
                                                RECOMMENDATION OF UNITED
14   WARDEN MARTINEZ,                            STATES MAGISTRATE JUDGE
15                Respondent.
16
17         Pursuant to 28 U.S.C. § 636 and Fed. R. Civ. P. 72(b), the Court has
18   reviewed the 28 U.S.C. section 2241 petition for a writ of habeas corpus (CM/ECF
19   Document (“Doc”) 1) and Supplemental Petition for a Writ of Habeas Corpus (Doc
20   3), the September 10, 2019 Report and Recommendation of the United States
21   Magistrate Judge (Doc 6), the petitioner’s October 7, 2019 objection to the R&R
22   (Doc 7), and the applicable law.
23         The Court has engaged in a de novo review of those portions of the R&R to
24   which petitioner made a sufficiently specific objection. Finding no defect of law,
25   fact, or logic in the R&R, the Court will adopt the Magistrate Judge’s conclusions
26   of law and findings of fact and implement her recommendation.
27
28
 1                                        ORDER
 2        Petitioner’s objection [Doc #7] is OVERRULED.
 3        The Report and Recommendation [Doc #6] is ADOPTED.
 4        The petition for a writ of habeas corpus is DISMISSED without prejudice.
 5        As required by Fed. R. Civ. P. 58(a), the judgment will be entered as a
 6   separate document.
 7        The case shall be terminated and closed (JS-6).
 8
 9   Dated: December 20, 2019
10                                                _______________________________
11                                                  The Hon. Valerie Baker Fairbank
                                                   Senior United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
